FILED
                           NOT FOR PUBLICATION                                OCT 21 2014

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


SHANE AARON ABBOTT,                             No. 12-35801

              Petitioner - Appellant,           D.C. No. 3:11-cv-01047-MO
                                                District of Oregon,
  v.                                            Portland

FEDERAL BUREAU OF PRISONS and
J.E. THOMAS, Warden,                            ORDER

              Respondents - Appellees.


Before: WARDLAW, GOULD, and CHRISTEN, Circuit Judges.

       Petitioner-Appellant’s request to publish the memorandum disposition is

GRANTED. The memorandum disposition previously filed on October 10, 2014

is withdrawn. The panel shall file a substituting opinion in due course.